Citation Nr: 1533937	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a gastrointestinal disorder, claimed as gastroenteritis or a stomach/bowel disability.  

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis or a stomach/bowel disability.  

3.  Entitlement to service connection for post-operative residuals of gall bladder removal.  

4.  Entitlement to service connection for amebiasis.  

5.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to January 1971.  Thereafter, he has reported inactive duty training and active duty for training as a member of the Air National Guard from January 1971 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri on behalf of the VA RO in New York, New York.  

On the VA Form 9 received in May 2010, the Veteran requested a personal hearing in Washington, D.C., before a Veterans Law Judge.  Prior to any such hearing being held, however, the Veteran withdrew his request via a May 2015 written statement.  

The issues of service connection for a gastrointestinal disorder, post-operative residuals of gall bladder removal, amebiasis, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1972 rating decision, the RO denied service connection for a stomach/bowel disability, finding a lack of evidence of a current gastrointestinal disability.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the January 1972 rating decision contain evidence not previously considered that has a tendency to establish a current gastrointestinal disorder which has been chronic since service.  


CONCLUSIONS OF LAW

1.  The January 1972 rating decision denying a service connection claim for a stomach/bowel disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the January 1972 rating decision is new and material and the claim of entitlement to service connection for a gastrointestinal disorder, claimed as a stomach/bowel disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO most recently denied service connection for a stomach/bowel disorder in a January 1972 rating decision.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  

Since the prior final denial of the claim in January 1972, recent evidentiary submissions have included VA and private treatment records and the Veteran's own assertions.  Among these is an August 2010 treatment record from a private doctor, P.F.D., D.O.  In this statement, Dr. D. wrote that upon examination of the Veteran and review of his medical history, Dr. K. was of the opinion a current diagnosis of gastritis was warranted.  Additionally, Dr. K. opined that this disorder was chronic and was possibly related to similar symptoms experienced during service.  

Having reviewed the evidentiary submissions since January 1972, the Board finds that new and material evidence to reopen service connection for a stomach/bowel disorder has been received.  Specifically, the August 2010 private medical record suggests the Veteran has a current gastrointestinal disorder potentially related to an in-service diagnosis.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests a current gastrointestinal disorder as well as a possible nexus between that current disorder and a disease in service, the lack of which was a basis of the prior final denial of service connection.  Therefore, the claim is reopened.  


ORDER

New and material evidence having been received, the service connection claim for a stomach/bowel disorder is reopened.  


REMAND

The Veteran has reported receiving Social Security disability benefits.  Of record is a January 2010 decision of the Social Security Administration, submitted by the Veteran, confirming that such benefits have been awarded.  Review of the record does not, however, indicate the medical records associated with the Veteran's claim have been obtained.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, remand is required in order for these records to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits, to include the medical records relied upon concerning that claim.  If no such records are available, that fact must be noted for the record.  
2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


